                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-24021-CIV-UNGARO/O’SULLIVAN

ROYAL CARIBBEAN CRUISES LTD.,

        Plaintiff,

v.

EAST INDIA TRAVEL COMPANY, INC.,

      Defendant.
________________________/

                                              ORDER

        THIS MATTER is before the Court on the Plaintiff's Verified Motion for Attorneys' Fees

and Costs (DE # 22, 12/30/19). Rule 7.1(C), Local Rules for the United States District Court for

the Southern District of Florida provides, in pertinent part:

                 Each party opposing a motion shall serve an opposing
                 memorandum of law no later than fourteen (14) days after service
                 of the motion. Failure to do so may be deemed sufficient
                 cause for granting the motion by default. (Emphasis supplied).

Accordingly, it is

        ORDERED AND ADJUDGED that the defendant shall file a response to the Plaintiff's

Verified Motion for Attorneys' Fees and Costs (DE # 22, 12/30/19) on or before February 25,

2020. The failure to file a response may result in a recommendation that the Plaintiff's Verified

Motion for Attorneys' Fees and Costs (DE # 22, 12/30/19) be granted in its entirety.

        DONE and ORDERED, in chambers, in Miami, Florida, this 11th day of February, 2020.



                                               ________________________________
                                               JOHN J. O’SULLIVAN
                                               UNITED STATES MAGISTRATE JUDGE
